Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 1 of 23 PageID: 135




                        EXHIBIT 2
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 2 of 23 PageID: 136



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

WORLD WRESTLING                           Civil Action No. __________
ENTERTAINMENT, INC.,
                                          DECLARATION OF LAUREN
             Plaintiff                    DIENES-MIDDLEN, ESQ.

       vs.

JOHN AND JANE DOES 1-100,
And XYZ CORPORATIONS 1-100,

             Defendants.


I, Lauren Dienes-Middlen, state that:

      1.     I am Senior Vice President, Assistant General Counsel -- Intellectual

Property, Business and Legal Affairs of Plaintiff World Wrestling Entertainment,

Inc. (“WWE”). I am authorized to make this declaration, pursuant to Rule 65(b) of

the Federal Rules of Civil Procedure and 15 U.S.C. § 1116(d), in support of

WWE’s Ex Parte Motion for Temporary Restraining Order, Order of Seizure and

Order to Show Cause Why a Preliminary Injunction Should Not Issue.
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 3 of 23 PageID: 137



      2.     I certify that I have personal first-hand knowledge about the matters

discussed below unless otherwise indicated and am competent to testify about them

if called upon to do so.

      3.     I have worked at WWE for the last 18 years in connection with,

among other things, the acquisition, maintenance, licensing and enforcement of

WWE’s intellectual property. I also have been involved with WWE’s application

for and enforcement of temporary restraining orders, seizure orders and

preliminary injunctions to stop counterfeiters from selling counterfeit WWE

merchandise at WWE live events, where WWE sells a large variety and volume of

genuine WWE merchandise.

      4.     WWE licenses the right to print, manufacture, distribute, offer for sale

and sell merchandise bearing WWE’s protected trademarks and service marks to a

limited number of entities. As a condition of each such license, WWE requires

that licensees refrain from selling licensed products in the vicinity of any WWE

live event. As a result, WWE is able to control the WWE merchandise that is sold

at and in connection with WWE live events.

      5.     For each WWE live event, venue merchandise coordinators meet in

advance to discuss the merchandise and the market and agree on the logistics of the

merchandise sales for the particular event, such as the number and location of the




                                         2
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 4 of 23 PageID: 138



booths, number and location of personnel, how many of each type of shirt or other

merchandise to have on hand and other such information.

      6.       On the day of each event, the venue merchandise team is present at

the arena, coordinates and inspects the sales facilities and plan, and supervises and

monitors the overall sales operation for WWE. After the event, the team oversees

the accounting for all sold merchandise, as well as the counting and repackaging of

any unsold merchandise, and creates a detailed report summarizing this

information.

      7.       Because they are intimately familiar with the limited number and

types of self-sourced WWE merchandise offered for sale at live WWE events, the

venue merchandise coordination team easily can distinguish counterfeit

merchandise from legitimate WWE product. Moreover, because of the limited

number of licensees who are authorized to print, manufacture, distribute, offer for

sale, and sell WWE merchandise, the venue merchandise team also can discern

counterfeit merchandise bearing inferior imitations of WWE’s protected

trademarks and service marks from official, licensed merchandise. I also have

created a mini-booklet that can be easily carried in one’s pocket that identifies

WWE’s authorized merchandise by design so that official, licensed merchandise

can be readily distinguished from counterfeit merchandise. I distribute this booklet

to the venue merchandise team to carry with them at all times.



                                         3
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 5 of 23 PageID: 139



      8.     As a result of the increase in counterfeiting activity at WWE live

events, in 2008, WWE sought and obtained an Ex Parte TRO and Seizure Order

from the Middle District of Florida in connection with WWE’s WrestleMania® 24

events at the Amway Arena and the Citrus Bowl in Orlando, Florida. The court

issued the Seizure Order.

      9.     At the WrestleMania® 24 events in Orlando, WWE encountered

numerous counterfeiters and, pursuant to the Ex Parte TRO and Seizure Order,

WWE was able to obtain the identities of some of the counterfeiters (who became

named defendants) and seize more than 1,000 counterfeit t-shirts.

      10.    Encouraged by this success, WWE sought and obtained an Ex Parte

TRO and Seizure Order from the District Court for the Southern District of Texas

in 2009 in connection with WWE’s WrestleMania® 25 events at the Reliant Center

and Toyota Center in Houston, Texas. Similar to the WrestleMania® 24 events,

WWE encountered numerous counterfeiters at the WrestleMania® 25 events and,

pursuant to the Ex Parte TRO and Seizure Order, WWE was able to obtain the

identities of some of the counterfeiters (who became named defendants) and seize

approximately 1,500 counterfeit t-shirts.

      11.    I personally attended WWE’s WrestleMania® 27 weekend events,

held March 30-April 4, 2011, in Atlanta, Georgia, and WWE similarly encountered

an untold number of individuals, who came from all over the United States,



                                            4
    Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 6 of 23 PageID: 140



distributing and selling Counterfeit Merchandise. With the aid of the Ex Parte

TRO and Seizure Order issued by the United States District Court for the Northern

District of Georgia, WWE was able to gain some measure of control over such

counterfeiting by seizing more than 3,000 counterfeit t-shirts during the

WrestleMania® 27 weekend events. The t-shirts were being sold for at least $10

per shirt.

       12.   From March 29, 2012 through April 1, 2012, I attended WWE’s

WrestleMania® 28 Weekend Events to assist with the enforcement of an Ex Parte

TRO and Seizure Order issued by the United States District Court for the Southern

District of Florida and testified before the District Court regarding those and past

WWE enforcement efforts. Attached hereto as Exhibit 1 is a true and correct copy

of the transcript from the Preliminary Injunction hearing before the Southern

District of Florida.

       13.   Despite a substantial police presence at and around each of the

WrestleMania® 28 Weekend Events in Miami, Florida, WWE encountered

counterfeiters from California, New York, and Florida. Through enforcement of

the Seizure Order, WWE seized hundreds of counterfeit T-shirts. Many of the

counterfeit shirts were identical in design, even though they were sold by different

vendors from different states.




                                         5
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 7 of 23 PageID: 141



      14.    Attached hereto as Exhibit 2 is a PowerPoint presentation that I

created after the WrestleMania® 28 Weekend Events in Miami, Florida showing

the counterfeiting activities WWE encountered.        I presented Exhibit 2 to the

District Court in connection with live testimony set forth in Exhibit 1. The District

Court relied upon this Exhibit and my testimony in granting WWE a nationwide

preliminary injunction and seizure order.

      15.    I was in East Rutherford, New Jersey, from April 4 through April 7,

2013 for WWE’s WrestleMania® 29 Weekend Events to assist with the

enforcement of the Ex Parte TRO and Seizure Order issued by this Court on March

27, 2013.

      16.    At the WrestleMania® 29 Weekend Events, WWE encountered

counterfeiters from California, New York, Pennsylvania and Connecticut.

Through enforcement of the Seizure Order issued by this Court, WWE seized

counterfeit T-shirts, DVDs, action figures and posterboards and obtained a

permanent injunction against one of the counterfeiters. Similar to past live events,

many of the counterfeit shirts were identical in design, even though they were sold

by different counterfeits from disparate locations in the United States.

      17.    Attached hereto as Exhibit 3 is a PowerPoint presentation that I

created after the WrestleMania® 29 Weekend Events. The presentation illustrates

the counterfeit merchandise that WWE seized during the WrestleMania® 29



                                            6
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 8 of 23 PageID: 142



Weekend Events pursuant to this Court’s March 27, 2013 Order. In addition, the

first slide of the PowerPoint presentation shows counterfeit merchandise that

WWE encountered in Pittsburgh, Pennsylvania and Cincinnati, Ohio more than

two weeks prior to WrestleMania® and that also appeared at the WrestleMania® 29

Weekend Events.

      18.   I was in New Orleans, Louisiana, from April 2 through April 7, 2014

for WWE’s WrestleMania® 30 Weekend Events, which included WWE’s

WrestleMania® 30 event at the Mercedes Benz Superdome on April 6. I personally

observed counterfeiting activity in and around the Superdome as well as the

adjacent streets. Because the United States District Court for the Eastern District

of Louisiana denied WWE’s application for an Ex Parte TRO and Seizure Order,

WWE was limited in the actions it could take against the counterfeiters. I worked

with local law enforcement to obtain the identities of four counterfeiters all of

whom were selling the identical counterfeit merchandise.

      19.   As discussed in WWE’s Verified Complaint and memorandum of law

in support of its Ex Parte Motion, the district court’s denial of WWE’s application

was subsequently vacated by the Court of Appeals for the Fifth Circuit.

      20.   I was in San Jose and Santa Clara, California from March 24, 2015

through March 31, 2015 for WWE’s WrestleMania® 31 Weekend Events.

Following the issuance of a TRO and Seizure Order from the Northern District of



                                         7
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 9 of 23 PageID: 143



California’s, WWE engaged the Department of Homeland Security (“DHS”) to

enforce the Court’s Order at WWE’s WrestleMania® 31 Weekend Events.

      21.   To ensure that all merchandise seized under the Northern District of

California’s Order was properly designated and attributed to the specific

counterfeiter who was served, I instructed DHS to complete a “Venue Enforcement

Report.” A “Venue Enforcement Report” is a form that WWE created and has

used to collect the following information about the seizure and the individual from

whom the merchandise was seized: (1) Date of the Event; (2) Event Venue; (3)

Name of Defendant Served; (4) Address of Defendant Served; (5) Time Defendant

Served; (6) Type of Merchandise Seized; (7) Quantity of Merchandise Seized; (8)

Approximate Height of Defendant; (9) Approximate Weight of Defendant; (10)

Ethnicity of Defendant; and (11) Law Enforcement Involved.

      22.   For each of the Defendants served during WWE’s WrestleMania® 31

Weekend Events, DHS team completed a “Venue Enforcement Report.” Attached

hereto as Exhibit 4 are true and correct copies of the “Venue Enforcement Reports”

completed by WWE’s enforcement team for the Defendants served.

      23.   Attached hereto as Exhibit 5 is a PowerPoint presentation that I

created after the WrestleMania® 31 Weekend Events. The presentation illustrates

the counterfeit merchandise that WWE seized during the WrestleMania® 31

Weekend Events pursuant to the Northern District of California’s Order.



                                         8
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 10 of 23 PageID: 144



      24.    I was in Dallas and Arlington, Texas from March 29, 2016 through

April 5, 2016 for WrestleMania® 32 Weekend Events. I worked with local law

enforcement who WWE engaged to enforce the Ex Parte TRO and Seizure Order

issued by the District Court for the Northern District of Texas.

      25.    In working with local law enforcement, who insisted on making

arrests instead of serving and enforcing the court’s TRO and Seizure Order, I

personally viewed the counterfeiters and assisted law enforcement to identify the

counterfeit merchandise that was being sold during the WrestleMania® 32

Weekend Events. I personally witnessed one individual who admitted to having

travelled from Florida to Texas solely to peddle his counterfeit wares at the WWE

event. He was arrested just before WrestleMania® 32 event for selling counterfeit

WWE shirts in a nearby parking lot. While the WrestleMania® 32 event was

taking place, he was processed and released by local law enforcement. This same

individual was then back out in the parking lot of AT&T Stadium at the conclusion

of the WrestleMania® 32 event, selling the identical shirts he had been selling

before his arrest only hours before.

      26.    Attached hereto as Exhibit 6 is a PowerPoint presentation that I

created to document the counterfeit activities I observed at the WrestleMania® 32

Weekend Events. The presentation also illustrates the counterfeit merchandise that

the local police in Dallas confiscated and some of the counterfeit merchandise that



                                          9
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 11 of 23 PageID: 145



WWE encountered leading up to the WrestleMania® 32 Weekend Events and was

able to seize pursuant to the nationwide seizure order entered by the District Court

in California. In addition, the exhibit includes pictures of counterfeit merchandise

that followed WWE around at its 2016-2017 Live Events after the WrestleMania®

32 Weekend Events, including identical counterfeit shirts promotion the “Road to

WrestleMania” that were sold at WWE Live Events in Minnesota, New York and

Michigan.

      27.    I was in Orlando, Florida from March 30, 2017 through April 4, 2017

for WrestleMania® 33 Weekend Events to assist local law enforcement who WWE

engaged to enforce the Ex Parte TRO and Seizure Order issued by the District

Court for the Middle District of Florida.

      28.    Attached hereto as Exhibit 7 is a PowerPoint presentation that I

created to document the counterfeit activities I observed at the WrestleMania® 33

Weekend Events. In addition, I have included pictures of counterfeit merchandise

that has been following WWE around at its 2017-2018 Live Events since the

WrestleMania® 33 Weekend Events, including identical counterfeit “WWE® Live”

shirts that display counterfeit WWE Marks and Superstars on the front and a list of

WWE® Live events from January through April on the back, including listing the

WrestleMania® 34 Event in New Orleans and that were sold in different cities in

the United States where WWE® Live Events have occurred.



                                            10
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 12 of 23 PageID: 146



      29.   I was in New Orleans, Louisiana from April 5, 2018 through April 10,

2018 for WrestleMania® 34 Weekend Events to assist local law enforcement who

WWE engaged to enforce the Ex Parte TRO and Seizure Order issued by the

Eastern District of Louisiana. However, due to the large police presence, we did

not seize any goods. Despite that, WWE still encountered numerous counterfeit

goods following WrestleMania® 34 during the 2018-2019 Live Events.

      30.   Attached hereto as Exhibit 8 is a PowerPoint presentation of

counterfeit merchandise that has been following WWE around at its 2018-2019

Live Events since WrestleMania® 34 Weekend Events, including counterfeit

“WWE® Live” shirts that display counterfeit WWE Marks and Superstars on the

front and a list of WWE® Live events on the back, including listing the

WrestleMania® 35 Event in East Rutherford, New Jersey.

      31.   Based on my first-hand experiences recounted above, the modus

operandi of the counterfeiters operating during WWE’s WrestleMania® Weekend

Events includes offering to sell the counterfeit merchandise inside the venues

where the events were being held, in front of the venues where the events were

being held as well as in surrounding streets, in parking areas near the WWE events,

areas where traffic becomes congested near the event, and areas between the

parking areas and the event venues.




                                        11
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 13 of 23 PageID: 147



      32.   In addition, after the WrestleMania® Weekend Events, counterfeiters

will follow WWE’s live events around the country selling the same or similar

counterfeit merchandise. For example, attached hereto as Exhibit 9 is a true and

correct copy of an arrest report from a WWE live event in Oklahoma City,

Oklahoma, on February 6, 2012 pursuant to the Preliminary Injunction and Order

of Seizure entered by the District Court for the Southern District of Florida. The

officer seized 27 bootleg WWE T-shirts from the counterfeiter. The counterfeiter,

who claimed to be from Las Vegas, Nevada, admitted to the arresting officer that

he was standing outside the venue next to a line of people to sell unauthorized

WWE T-shirts and that he “follows the WWE around” to sell the T-shirts.

      33.   Attached hereto as Exhibit 10 is a true and correct copy of

photographs of counterfeit merchandise that WWE seized pursuant to the

Preliminary Injunction and Order of Seizure entered by this Court after

WrestleMania® 29 in East Rutherford, New Jersey. WWE seized the merchandise

from various cities on different dates, from different people and yet the artwork on

the counterfeit merchandise was identical. WWE does not sell any merchandise

that includes this artwork, so the designs were not copied from WWE. Based upon

WWE’s observation of the unauthorized merchandise sold at WWE live events and

the common designs of the merchandise, I believe that the unauthorized




                                         12
    Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 14 of 23 PageID: 148



merchandise being sold at WWE’s live events throughout the country emanates

from only a few sources.

       34.   WWE is currently promoting and will be presenting a multi-city

presentation of live wrestling entertainment events throughout the United States

and in many other cities throughout the world beginning on April 5, 2019 and

ending on March 30, 2020 (the last currently scheduled WWE® live event before

WrestleMania® 36) (“WWE’s 2019-2020 Live Events”). WWE’s 2019-2020 Live

Events include WWE’s WrestleMania® 35 event which will take place on April 7

at MetLife Stadium. In addition to the WrestleMania® 35 event, there will be

additional WWE-sponsored activities related to the WrestleMania® 35, such as

meet and greets with its Superstars, that will occur on April 5 and 6, 2019 in other

parts of New Jersey (the “WrestleMania® 35 Weekend Events”).1

       35.   The operation of the WWE’s 2019-2020 Live Events, including the

WrestleMania® 35 Weekend Events, will include, as in the past, offering for sale

souvenirs, merchandise and memorabilia bearing trademarks, service marks and

logos of WWE (the “WWE Marks”). The WWE live events in past series have


1
 WWE will be hosting additional WrestleMania® 35 weekend events in New York,
including WWE’s NXT Blacklist, WWE’s NXT Takeover New York, WWE’s
Hall of Fame Brooklyn, WWE’s RAW Brooklyn, and WWE’s Smackdown
Brooklyn. However, WWE’s request for a TRO is limited to events that will take
place in this District including WrestleMania® 35 at MetLife Stadium in East
Rutherford, New Jersey.


                                         13
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 15 of 23 PageID: 149



attracted, and are certain to continue attracting, the attention of dealers and vendors

of merchandise bearing counterfeits of the WWE Marks. In fact, as shown in

Exhibit 8, WWE has already encountered identical counterfeit merchandise with

WWE Live Event tour dates from January 2018 through the WrestleMania® 35

Weekend Event in different cities across the United States.

      36.    Based on my experience detailed above, I expect individuals and

groups (hereinafter “Counterfeiters”) who, without permission or authorization,

misappropriate the WWE Marks for use on counterfeit merchandise (the

“Counterfeit Merchandise”) to be selling Counterfeit Merchandise at WWE’s

WrestleMania® 35 Weekend Events from April 5 through April 7, 2019 in this

District and I have every reason to believe that they will continue to do so

throughout WWE’s 2019-2020 Live Events.

      37.    Based on my experience, the Counterfeiters sell to the general public

to cash in on the enormous commercial value and goodwill contained in, and

conveyed by, the WWE Marks. The Counterfeit Merchandise will consist of

similar designs that appear at different cities throughout the United States,

indicating that the Counterfeit Merchandise is emanating from a common source.

In fact, some Counterfeit Merchandise display the dates of various WWE live

events making it simple for the Counterfeiters to use the same Counterfeit

Merchandise at various WWE live events across United States.



                                          14
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 16 of 23 PageID: 150



      38.   Based on my past experience and the activity that I understand has

been occurring at recent WWE live events, the Counterfeiters will travel from city

to city selling Counterfeit Merchandise at WWE events.         For example, two

Defendants in the 2012 case before the Southern District of Florida, Thomas Keane

and “Butch” Thomas Ingram, had been previously served at WrestleMania® 24 in

Orlando, Florida in April 2008, pursuant to an Ex Parte TRO and Seizure Order.

In addition, two Defendants in the 2014 case before the Eastern District of

Louisiana had been previously served in a different state entirely -- at

WrestleMania® 28 in Miami, Florida in 2012 pursuant to an Ex Parte TRO and

Seizure Order from the District Court for the Southern District of Florida. None of

these Defendants ever made an appearance in court to contest the seizure or

otherwise respond to WWE’s allegations.

      39.   Based on WWE’s enforcement of prior Seizure Orders, I have

inspected unauthorized merchandise sold by Counterfeiters. The design, materials

and quality of all of the unauthorized merchandise sold by the Counterfeiters is

poor and generally uniform from item to item.

      40.   Sales of goods bearing counterfeit marks reduce the demand for

genuine goods and result in lost sales to WWE that can never be recouped because

(a) the Counterfeiters have no regular place of business; and (b) the identity of




                                        15
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 17 of 23 PageID: 151



itinerant Counterfeiters cannot readily be ascertained, and therefore Counterfeiters

are not subject to ordinary legal remedies.

      41.     Based on my firsthand experiences described above, there is no doubt

that the Temporary Restraining Order and Seizure Order now requested by WWE

will be essential tools in retaining control over the unlawful distribution and sale of

Counterfeit Merchandise during the WrestleMania® 35 Weekend Events in the East

Rutherford, New Jersey area. I fully believe that the large-scale counterfeiting

activities that I have personally witnessed at prior WrestleMania® events, which

would have proceeded largely unabated if WWE had been denied the protections

of the Temporary Restraining Orders and Orders of Seizure, will reoccur in the

East Rutherford, New Jersey area. Thus, I believe the orders are necessary to

enable WWE to effectively coordinate and execute its efforts to protect its genuine

trademarks.

      42.     Based on my firsthand experiences in this District, Arlington, Dallas,

Santa Clara, San Jose, New Orleans, Miami, Atlanta and Orlando and WWE’s

prior experiences, the Counterfeiters are part of one or more nationwide

counterfeiting rings wherein large volumes of counterfeit merchandise is created in

advance of a WWE pay-per-view event, such as the upcoming WrestleMania® 35

event in East Rutherford, New Jersey. After the pay-per-view event has ended, the

Counterfeiters will travel to upcoming WWE live events in other parts of the



                                          16
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 18 of 23 PageID: 152



United States with the remaining counterfeit merchandise, setup at these live

events and continue to sell the counterfeit merchandise. They will also continue to

produce and sell new WWE-branded counterfeit merchandise.

      43.   As described above, the Counterfeiters that WWE has encountered

distribute and sell Counterfeit Merchandise at event venues, in surrounding parking

lots, on surrounding streets and in local areas where WWE fans are likely to be,

such as local area hotels. At many venues, for example, traffic backs up before

and after the event as attendees approach and leave the venue and its parking areas.

To avoid enforcement near the venue, Counterfeiters distribute and sell Counterfeit

Merchandise on foot to customers in cars waiting in these traffic back-ups.

      44.   In order to effectively protect WWE’s rights, it is necessary for

trademark enforcement efforts to begin the day before the actual events that will be

the focus of Counterfeiters’ infringing activities.   Based on my experience, I

believe that Counterfeit Merchandise will often begin to enter the local areas in

large amounts the day before each event. Therefore, to most effectively protect

WWE’s rights, the trademark enforcement efforts, including the investigation of

likely manufacturing, distributing and retail locations and the identification of

persons and equipment being used to transport Counterfeit Merchandise from

manufacturers to retailers and peddlers, should begin 24 hours before each event.




                                         17
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 19 of 23 PageID: 153



      45.    Similarly, it is necessary for trademark enforcement efforts to

continue through the day following the actual events that will be the focus of

Counterfeiters’ infringing activities.   Based on my experience, I believe that

Counterfeiters often will gather the next day to distribute Counterfeit Merchandise

and coordinate further counterfeiting activity.    Therefore, to most effectively

protect WWE’s rights, the trademark enforcement efforts, including the

investigation of likely manufacturing, distributing and retail locations and the

identification of persons and equipment being used to transport Counterfeit

Merchandise from manufacturers to retailers and peddlers, should continue 24

hours after each event.

      46.    Allowing WWE to seize counterfeit goods at and around live event

venues enables WWE to discover and investigate at least, the local source

manufacturers and distributors of Counterfeit Merchandise.

      47.    As a result of its ability to seize Counterfeit Merchandise at live

events, WWE successfully has avoided live event sales that otherwise would have

resulted from the distribution of Counterfeit Merchandise by a given source.

Enforcement in this manner is the optimal, most judicially and practically efficient

means of combating merchandise counterfeiting, and it is possible only via the ex

parte seizure process.




                                         18
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 20 of 23 PageID: 154



       48.    As demonstrated, the ex parte seizure process has aided WWE

tremendously in bringing counterfeiting under a measure of control, and any hopes

of WWE retaining such control over the unlawful distribution and sale of

Counterfeit Merchandise at live events and elsewhere, and thereby effectively

protecting its intellectual property rights, rests upon the continued availability of ex

parte seizure relief.

       49.    I understand that of the scores of Counterfeiters served under various

orders of seizure in the past, very few identified themselves, and not a single one

registered an objection with the court in connection therewith.              It is my

understanding that Counterfeiters who have been caught prefer instead to

cooperate peacefully and simply turn over their illegal merchandise without

incident and lie low until a WWE live event in the future, hoping next time to

evade enforcement.

       50.    Genuine WWE goods are of the highest quality and grade and all such

authentic WWE Merchandise bears an official label or other indicia of authenticity.

Counterfeit Merchandise does not. It is typical for the goods bearing counterfeit

marks to be lower in price and quality than goods bearing genuine marks. Because

the quality of materials used by the Counterfeiters is not and cannot controlled by

WWE, I understand that there is a safety risk to the public with regard to the

materials that are actually used to manufacture the Counterfeit Merchandise (e.g.,



                                          19
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 21 of 23 PageID: 155



the Counterfeit Merchandise does not meet flammability standards). In fact, at the

Preliminary Injunction hearing before the District Court for the Southern District

of Florida in 2012, the Court when presented with the Counterfeit Merchandise

that was seized noted the very strong chemical odor emanating from shirts,

remarking that the Court did not “even have to have it close to my nose” to notice

the smell. See Ex. 1 at 32-33. In addition, as a large percentage of the Counterfeit

Merchandise is intentionally child-sized, there is a particular safety risk to children

for whom parents might unknowingly purchase these inferior quality and

potentially dangerous shirts.

      51.    If Counterfeiters are permitted to sell goods bearing counterfeit marks,

WWE will be irreparably harmed by the inferior quality counterfeit merchandise,

as (i) WWE’s reputation for the manufacture and sale of only the highest quality

souvenirs, merchandise and memorabilia will be tarnished, and (ii) the company’s

well-established and invaluable customer goodwill and confidence will be eroded.

      52.    Indeed, unless goods bearing counterfeit marks are seized from the

Counterfeiters, such goods will enter the marketplace to the permanent, irreparable

detriment of WWE and pose a safety risk to the public.

      53.    If the Counterfeiters are alerted to the existence of this action or

WWE’s motion for Temporary Restraining Order and ex parte Seizure Order, I




                                          20
   Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 22 of 23 PageID: 156



believe they will conceal or otherwise render the goods bearing counterfeit marks

inaccessible to the Court but still available for future distribution and sale.




                                           21
Case 2:19-cv-09039 Document 4-2 Filed 03/28/19 Page 23 of 23 PageID: 157
